Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-28977
                                                                   01-AUG-2011
                                                                   11:02 AM



                                   NO. SCWC-28977


               IN THE SUPREME COURT OF THE STATE OF HAWAI'I



     BONNIE MACLEOD KAKINAMI, Respondent/Plaintiff-Appellee, 


                                         vs.


          AARON K.H. KAKINAMI, Petitioner/Defendant-Appellant.



             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                   (ICA NO. 28977; FC-D NO. 06-1-0040)


           ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                    (By: Duffy, J., for the court1
)


              Petitioner/Defendant-Appellant Aaron K.H. Kakinami’s

application for writ of certiorari, filed on June 27, 2011, is

hereby accepted. 

              DATED:       Honolulu, Hawai'i, August 1, 2011.

                                        FOR THE COURT:


                                        /s/ James E. Duffy, Jr. 


                                        Associate Justice


Peter Van Name Esser

for petitioner/defendant­
appellant on the application


Robert M. Harris

for respondent/plaintiff­
appellee on the response 



     1

          Considered by:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.